DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,854,548 to Taga.
	As to claim 1, Taga teaches a motor rotor control device(fig. 1, col. 1: lines 66 – col. 6: lines 41), comprising: a motor having a rotor(fig. 3: “50”); an inverter(fig. 10: “310”) for supplying a three-phase alternating-current voltage to the motor(fig. 10: “40”); and a control unit (fig. 1: “120”, “122”) for estimating the initial location of the rotor upon the initial driving of the motor(fig. 11: “S330”), correcting the location of the rotor by a predetermined angle from the estimated initial location(fig. 11: “S360”), and then driving the motor (fig. 11: “S380”).  
As to claim 2, Taga teaches the motor rotor control device of claim 1, wherein the control unit aligns the location of the rotor from the estimated location to +90 degree or 90 degree considering an error in the initial location estimation of the rotor (fig. 8: “S200” – “S260”, col. 10: lines 63 – col. 11: lines 36 wherein apparatus and method are taught to detect rotor position/location by detecting/comparing a phase current with a predetermined current).

            As to claim 4, Taga teaches the motor rotor control device of claim 2, wherein the control unit determines the alignment location of the rotor based on an initial location value of the motor rotor, and supplies a control signal to the inverter (col. 12: lines 36-62) so that the rotor is located at the determined alignment location (fig. 8: “S200” – “S260”, col. 10: lines 63 – col. 11: lines 36 wherein apparatus and method are taught to detect rotor position/location by detecting/comparing a phase current with a predetermined current).  
            As  to claim 5, Taga teaches the motor rotor control device of claim 4, wherein the control unit controls the alignment location of the rotor by controlling the magnitude of the current supplied to the rotation shaft of the motor during the time reaching a predetermined magnitude of the current(fig. 8: “S200” – “S260”, col. 10: lines 63 – col. 11: lines 36 wherein apparatus and method are taught to detect rotor position/location by detecting/comparing a phase current with a predetermined current).  
	As to claim 6, it is rejected as the same reason as claim 1.
	As to claims 7-10, they are rejected as the same reasons as claims 2-5.




                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,994,306 to Kobayashi discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846